Name: Council Regulation (EC) No 894/2007 of 23Ã July 2007 on the conclusion of a Fisheries Partnership Agreement between the Democratic Republic of SÃ £o TomÃ © and PrÃ ­ncipe and the European Community
 Type: Regulation
 Subject Matter: Africa;  international affairs;  fisheries;  European construction
 Date Published: nan

 7.8.2007 EN Official Journal of the European Union L 205/35 COUNCIL REGULATION (EC) No 894/2007 of 23 July 2007 on the conclusion of a Fisheries Partnership Agreement between the Democratic Republic of SÃ £o TomÃ © and PrÃ ­ncipe and the European Community THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 in conjunction with Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament, Whereas: (1) The Community and the Democratic Republic of SÃ £o TomÃ © and PrÃ ­ncipe have negotiated and initialled a Fisheries Partnership Agreement providing Community fishermen with fishing opportunities in the waters falling within the sovereignty or jurisdiction of the Democratic Republic of SÃ £o TomÃ © and PrÃ ­ncipe. (2) It is in the Communitys interest to approve that Agreement. (3) The method for allocating the fishing opportunities among the Member States should be defined, HAS ADOPTED THIS REGULATION: Article 1 The Fisheries Partnership Agreement between the Democratic Republic of SÃ £o TomÃ © and PrÃ ­ncipe and the European Community is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation. Article 2 The fishing opportunities set out in the Protocol to the Agreement shall be allocated among the Member States as follows: Fishing category Type of vessel Member State Licences or quota Tuna fishing Freezer tuna seiners Spain 13 France 12 Tuna fishing Surface longliners Spain 13 Portugal 5 If licence applications from these Member States do not cover all the fishing opportunities laid down by the Protocol, the Commission may take into consideration licence applications from any other Member State. Article 3 The Member States whose vessels fish under this Agreement shall notify the Commission of the quantities of each stock caught within SÃ £o TomÃ © and PrÃ ­ncipes fishing zone in accordance with Commission Regulation (EC) No 500/2001 of 14 March 2001 laying down detailed rules for the application of Council Regulation (EEC) No 2847/93 on the monitoring of catches taken by Community fishing vessels in third country waters and on the high seas (1). Article 4 The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement in order to bind the Community. Article 5 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 2007. For the Council The President L. AMADO (1) OJ L 73, 15.3.2001, p. 8. FISHERIES PARTNERSHIP AGREEMENT between the Democratic Republic of SÃ £o TomÃ © and PrÃ ­ncipe and the European Community THE DEMOCRATIC REPUBLIC OF SÃ O TOMÃ  AND PRÃ NCIPE, hereinafter referred to as SÃ £o TomÃ © and PrÃ ­ncipe, and THE EUROPEAN COMMUNITY, hereinafter referred to as the Community, hereinafter referred to as the Parties, CONSIDERING the close working relationship between the Community and SÃ £o TomÃ © and PrÃ ­ncipe, particularly in the context of the Cotonou Agreement, and their mutual desire to intensify that relationship, CONSIDERING the desire of the two Parties to promote the sustainable exploitation of fisheries resources by means of cooperation, HAVING REGARD TO the United Nations Convention on the Law of the Sea, DETERMINED to apply the decisions and recommendations of the International Commission for the Conservation of Atlantic Tunas, hereinafter referred to as ICCAT, AWARE of the importance of the principles established by the Code of Conduct for Responsible Fisheries adopted at the FAO Conference in 1995, DETERMINED to cooperate, in their mutual interest, in promoting the introduction of responsible fisheries to ensure the long-term conservation and sustainable exploitation of marine living resources, CONVINCED that such cooperation must take the form of initiatives and measures which, whether taken jointly or separately, are complementary and ensure consistent policies and synergy of effort, INTENDING, to these ends, to commence a dialogue on the sectoral fisheries policy adopted by the Government of SÃ £o TomÃ © and PrÃ ­ncipe and to identify the appropriate means of ensuring that this policy is effectively implemented and that economic operators and civil society are involved in the process, DESIROUS of establishing terms and conditions governing the fishing activities of Community vessels in SÃ £o TomÃ ©an waters and Community support for the introduction of responsible fishing in those waters, RESOLVED to pursue closer economic cooperation in the fishing industry and related activities through the setting up and development of joint enterprises involving companies from both Parties, HEREBY AGREE AS FOLLOWS: Article 1 Scope This Agreement establishes the principles, rules and procedures governing:  economic, financial, technical and scientific cooperation in the fisheries sector with a view to promoting responsible fishing in SÃ £o TomÃ © and PrÃ ­ncipes fishing zones to guarantee the conservation and sustainable exploitation of fisheries resources and develop SÃ £o TomÃ © and PrÃ ­ncipes fisheries sector,  the conditions governing access by Community fishing vessels to SÃ £o TomÃ © and PrÃ ­ncipes fishing zones,  cooperation on the arrangements for policing fisheries in SÃ £o TomÃ © and PrÃ ­ncipes fishing zones with a view to ensuring that the above rules and conditions are complied with, that the measures for the conservation and management of fish stocks are effective and that illegal, undeclared and unregulated fishing is prevented,  partnerships between companies aimed at developing economic activities in the fisheries sector and related activities, in the common interest. Article 2 Definitions For the purposes of this Agreement: (a) SÃ £o TomÃ ©an authorities means the Government of SÃ £o TomÃ © and PrÃ ­ncipe; (b) Community authorities means the European Commission; (c) SÃ £o TomÃ © and PrÃ ­ncipes fishing zone means the waters over which, as regards fisheries, SÃ £o TomÃ © and PrÃ ­ncipe has sovereignty or jurisdiction; (d) fishing vessel means any vessel equipped for commercial exploitation of living aquatic resources; (e) Community vessel means a fishing vessel flying the flag of a Member State of the Community and registered in the Community; (f) Joint Committee means a committee made up of representatives of the Community and SÃ £o TomÃ © and PrÃ ­ncipe, as specified in Article 9 of this Agreement; (g) transhipment means the transfer in or off the port of some or all of the catch from one fishing vessel to another vessel; (h) unusual circumstances means circumstances, other than natural phenomena, which are beyond the reasonable control of one of the Parties and are such as to prevent fishing activities in SÃ £o TomÃ ©an waters; (i) ACP seamen means any seamen who are nationals of a non-European signatory to the Cotonou Agreement. To this end, a SÃ £o TomÃ ©an seaman is an ACP seaman; (j) by-catches means any quantity of species not listed in Annex 1 to the 1982 United Nations Convention caught. Article 3 Principles and objectives underlying the implementation of this Agreement 1. The Parties hereby undertake to promote responsible fishing in SÃ £o TomÃ © and PrÃ ­ncipes fishing zones on the basis of the principles of non-discrimination between the different fleets fishing in those waters, without prejudice to the agreements concluded between developing countries within a geographical region, including reciprocal fisheries agreements. 2. The Parties shall cooperate with a view to implementing a sectoral fisheries policy adopted by the Government of SÃ £o TomÃ © and PrÃ ­ncipe and to that end shall initiate a policy dialogue on the necessary reforms. They shall consult with a view to adopting potential measures in this area. 3. The Parties shall also cooperate in carrying out ex ante, ongoing and ex post evaluations, both jointly and unilaterally, of measures, programmes and actions implemented on the basis of this Agreement. 4. The Parties hereby undertake to ensure that this Agreement is implemented in accordance with the principles of good economic and social governance, respecting the state of fish stocks. 5. In particular, the employment of ACP seamen on board Community vessels shall be governed by the International Labour Organisation (ILO) Declaration on Fundamental Principles and Rights at Work, which shall apply as of right to the corresponding contracts and general terms of employment. This concerns in particular the freedom of association and the effective recognition of the right to collective bargaining, and the elimination of discrimination in respect of employment and occupation. Article 4 Scientific cooperation 1. During the period covered by this Agreement, the Community and SÃ £o TomÃ © and PrÃ ­ncipe shall endeavour to monitor the evolution of resources in SÃ £o TomÃ © and PrÃ ­ncipes fishing zone. 2. The two Parties, on the basis of the recommendations and resolutions adopted within the International Commission for the Conservation of Atlantic Tunas (ICCAT), and in the light of the best available scientific advice, shall consult each other within the Joint Committee provided for in Article 9 of the Agreement and adopt, where appropriate after a scientific meeting and by mutual agreement, measures to ensure the sustainable management of fisheries resources affecting the activities of Community vessels. 3. The parties undertake to consult one other, either directly, including at subregional level within COREP (Regional Fisheries Committee for the Gulf of Guinea (COREP), or within the competent international organisations, to ensure the management and conservation of living resources in the Atlantic Ocean, and to cooperate in the relevant scientific research. Article 5 Access by Community vessels to fisheries in SÃ £o TomÃ ©an waters 1. SÃ £o TomÃ © and PrÃ ­ncipe undertakes to authorise Community vessels to engage in fishing activities in its fishing zone in accordance with this Agreement, including the Protocol and Annex thereto. 2. The fishing activities governed by this Agreement shall be subject to the laws and regulations in force in SÃ £o TomÃ © and PrÃ ­ncipe. The SÃ £o TomÃ ©an authorities shall notify the Commission of any amendments to that legislation. 3. SÃ £o TomÃ © and PrÃ ­ncipe shall take all the appropriate steps required for the effective application of the fisheries monitoring provisions in the Protocol. Community vessels shall cooperate with the SÃ £o TomÃ ©an authorities responsible for carrying out such monitoring. 4. The Community undertakes to take all the appropriate steps required to ensure that its vessels comply with this Agreement and the legislation governing fisheries in the waters over which SÃ £o TomÃ © and PrÃ ­ncipe has jurisdiction. Article 6 Licences 1. Community vessels may fish in SÃ £o TomÃ © and PrÃ ­ncipes fishing zone only if they are in possession of a fishing licence issued by SÃ £o TomÃ © and PrÃ ­ncipe under this Agreement and the Protocol hereto. 2. The procedure for obtaining a fishing licence for a vessel, the taxes applicable and the method of payment to be used by shipowners shall be as set out in the Annex to the Protocol. Article 7 Financial contribution 1. The Community shall grant SÃ £o TomÃ © and PrÃ ­ncipe a financial contribution in accordance with the terms and conditions laid down in the Protocol and Annex. This single contribution shall be based on two elements, namely: (a) access by Community vessels to SÃ £o TomÃ ©an waters and fisheries resources, and (b) the Communitys financial support for promoting responsible fishing and the sustainable exploitation of fisheries resources in SÃ £o TomÃ ©an waters. 2. The element of the financial contribution referred to in paragraph 1(a) above shall be determined in the light of objectives identified by common accord between the Parties in accordance with the Protocol, to be achieved in the context of the sectoral fisheries policy drawn up by the Government of SÃ £o TomÃ © and PrÃ ­ncipe and an annual and multiannual programme for its implementation. 3. The financial contribution granted by the Community shall be paid each year in accordance with the Protocol and subject to this Agreement and the Protocol in the event of any change to the amount of the contribution as a result of: (a) unusual circumstances; (b) a reduction in the fishing opportunities granted to Community vessels, made by mutual agreement for the purposes of managing the stocks concerned, where this is considered necessary for the conservation and sustainable exploitation of resources on the basis of the best available scientific advice; (c) an increase in the fishing opportunities granted to Community vessels, made by mutual agreement between the Parties where the best available scientific advice concurs that the state of resources so permits; (d) a reassessment of the terms of financial support for implementing a sectoral fisheries policy in SÃ £o TomÃ © and PrÃ ­ncipe, where this is warranted by the results of the annual and multiannual programming observed by both Parties; (e) termination of this Agreement under Article 13; (f) suspension of the application of this Agreement under Article 12. Article 8 Promoting cooperation among economic operators and civil society 1. The Parties shall encourage economic, scientific and technical cooperation in the fisheries sector and related sectors. They shall consult each other with a view to coordinating the different measures that might be taken to this end. 2. The Parties undertake to promote exchanges of information on fishing techniques and gear, preservation methods and the industrial processing of fisheries products. 3. The Parties shall endeavour to create conditions favourable to the promotion of relations between their enterprises in the technical, economic and commercial spheres, by encouraging the establishment of an environment favourable to the development of business and investment. 4. The Parties shall encourage, in particular, the setting-up of joint enterprises in their mutual interest which shall systematically comply with SÃ £o TomÃ ©an and Community legislation. Article 9 Joint Committee 1. A Joint Committee shall be set up to monitor the application of this Agreement. The Joint Committee shall perform the following functions: (a) monitoring the performance, interpretation and application of this Agreement and, in particular, the definition of the annual and multiannual programming referred to in Article 7(2) and evaluation of its implementation; (b) providing the necessary liaison for matters of mutual interest relating to fisheries, in particular statistical analysis of data on catches; (c) acting as a forum for the amicable settlement of any disputes regarding the interpretation or application of the Agreement; (d) reassessing, where necessary, the level of fishing opportunities and, consequently, of the financial contribution; (e) any other function which the Parties decide on by mutual agreement. 2. The Joint Committee shall meet at least once a year, alternately in SÃ £o TomÃ © and PrÃ ­ncipe and in the Community, and shall be chaired by the Party hosting the meeting. It shall hold a special meeting at the request of either of the Parties. Article 10 Geographical area to which the Agreement applies This Agreement shall apply, on the one hand, to the territories in which the Treaty establishing the European Community applies, under the conditions laid down in that Treaty, and, on the other, to the territory of SÃ £o TomÃ © and PrÃ ­ncipe. Article 11 Duration This Agreement shall apply for four years from the date of its entry into force; it shall be tacitly renewed for additional periods of four years, unless notice of termination is given in accordance with Article 13. Article 12 Suspension 1. Application of this Agreement may be suspended at the initiative of one of the Parties in the event of a serious disagreement as to the application of provisions laid down in the Agreement. Suspension of application of the Agreement shall require the interested Party to notify its intention in writing at least three months before the date on which suspension is due to take effect. On receipt of this notification, the Parties shall enter into consultations with a view to resolving their differences amicably. 2. Payment of the financial contribution referred to in Article 7 shall be reduced proportionately and pro rata temporis, according to the duration of the suspension. Article 13 Termination 1. This Agreement may be terminated by either Party in the event of unusual circumstances such as the degradation of the stocks concerned, the discovery of a reduced level of exploitation of the fishing opportunities granted to Community vessels, or failure to comply with undertakings made by the Parties with regard to combating illegal, unreported and unregulated fishing. 2. The Party concerned shall notify the other Party in writing of its intention to withdraw from the Agreement at least six months before the date of expiry of the initial period or each additional period. 3. Dispatch of the notification referred to in the previous paragraph shall open consultations by the Parties. 4. Payment of the financial contribution referred to in Article 7 for the year in which the termination takes effect shall be reduced proportionately and pro rata temporis. Article 14 Protocol and Annex The Protocol and the Annex shall form an integral part of this Agreement. Article 15 National law The activities of Community vessels operating in SÃ £o TomÃ ©an waters shall be governed by the applicable law in SÃ £o TomÃ © and PrÃ ­ncipe, unless otherwise provided in the Agreement, this Protocol and the Annex and Appendices hereto. Article 16 Repeal On the date of its entry into force, this Agreement repeals and replaces the Agreement between the European Community and the Republic of SÃ £o TomÃ © and PrÃ ­ncipe on fishing off the coast of SÃ £o TomÃ © and PrÃ ­ncipe which entered into force on 25 February 1984. However, the Protocol setting out for the period from 1 June 2006 to 31 May 2010 the fishing opportunities and financial contribution provided for in the Fisheries Agreement between the European Community and the Republic of SÃ £o TomÃ © and PrÃ ­ncipe on fishing off the coast of SÃ £o TomÃ © and PrÃ ­ncipe shall remain in force during the period referred to in Article 1(1) thereof and shall become an integral part of the present Agreement. Article 17 Entry into force This Agreement, drawn up in duplicate in the Czech, Estonian, Danish, Dutch, English, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Slovak, Slovenian, Spanish and Swedish languages, each of these texts being equally authentic, shall enter into force on the date on which the Parties notify each other in writing that they have completed the necessary internal procedures to that end. PROTOCOL setting out the fishing opportunities and the financial contribution provided for by the Agreement between the Democratic Republic of SÃ £o TomÃ © and PrÃ ­ncipe and the European Community on fishing off the coast of SÃ £o TomÃ © and PrÃ ­ncipe for the period from 1 June 2006 to 31 May 2010 Article 1 Period of application and fishing opportunities 1. For a period of four years from 1 June 2006, the fishing opportunities granted under Article 5 of the Agreement shall be as follows: highly migratory species (species listed in Annex 1 to the 1982 United Nations Convention):  freezer tuna seiners: 25 vessels,  surface longliners: 18 vessels. 2. Paragraph 1 shall apply subject to Articles 4 and 5 of this Protocol. 3. Vessels flying the flag of a Member State of the European Community may fish in SÃ £o TomÃ © and PrÃ ­ncipes fishing zone only if they are in possession of a fishing licence issued by SÃ £o TomÃ © and PrÃ ­ncipe under this Protocol in accordance with the Annex hereto. Article 2 Financial contribution  Methods of payment 1. The financial contribution referred to in Article 7 of the Agreement shall comprise, for the period referred to in Article 1, an annual amount of EUR 552 500 equivalent to a reference tonnage of 8 500 tonnes per year and a specific amount of EUR 1 105 000 per year for the support and implementation of SÃ £o TomÃ © and PrÃ ­ncipes sectoral fisheries policy. This specific amount shall be an integral part of the single financial contribution defined in Article 7 of the Agreement. 2. Paragraph 1 shall apply subject to Articles 4, 5 and 7 of this Protocol. 3. The Community shall pay the total amount referred to in paragraph 1, i.e. EUR 663 000, each year during the period of application of this Protocol. 4. If the overall quantity of catches by Community vessels in SÃ £o TomÃ ©an waters exceeds 8 500 tonnes per year, the amount of the financial contribution (EUR 552 500) shall be increased by EUR 65 for each additional tonne caught. However, the total annual amount paid by the Community shall not be more than twice the amount equivalent to the reference tonnage (i.e. EUR 1 105 000). Where the quantities caught by Community vessels exceed the quantities corresponding to twice the total annual amount (17 000 tonnes), the amount due for the quantity exceeding that limit shall be paid the following year. 5. Payment of the financial contribution referred to in paragraph 1 shall be made no later than 15 May 2007 for the first year and no later than 31 July 2007, 2008 and 2009 for the following years. 6. Subject to Article 6, the SÃ £o TomÃ ©an authorities shall have full discretion regarding the use to which this financial contribution is put. 7. The financial contribution shall be paid into a single SÃ £o TomÃ © and PrÃ ­ncipe Public Treasury account opened with a financial institution specified by the SÃ £o TomÃ ©an authorities. Article 3 Cooperation on responsible fishing  Scientific cooperation 1. The Parties hereby undertake to promote responsible fishing in SÃ £o TomÃ ©an waters on the basis of the principles of non-discrimination between the different fleets fishing in those waters. 2. During the period covered by this Protocol, the Community and the SÃ £o TomÃ ©an authorities shall endeavour to monitor the evolution of resources in SÃ £o TomÃ © and PrÃ ­ncipes fishing zone. 3. The Parties undertake to promote cooperation at subregional level on responsible fishing and, in particular, within COREP. 4. In accordance with Article 4 of the Agreement and on the basis of the recommendations and resolutions adopted within the International Commission for the Conservation of Atlantic Tunas (ICCAT), and in the light of the best available scientific advice, the Parties shall consult each other within the Joint Committee provided for in Article 9 of the Agreement and adopt, where appropriate after a scientific meeting possibly at subregional level, and by mutual agreement, measures to ensure the sustainable management of fisheries resources affecting the activities of Community vessels. Article 4 Review of fishing opportunities by mutual agreement 1. The fishing opportunities referred to in Article 1 may be increased by mutual agreement provided that the conclusions of the scientific meeting referred to in Article 3(4) confirm that such an increase will not endanger the sustainable management of SÃ £o TomÃ © and PrÃ ­ncipes resources. In this case the share of the financial contribution of EUR 552 500 referred to in Article 2(1) shall be increased proportionately and pro rata temporis. However, the total amount of the financial contribution paid by the European Community in respect of the reference tonnage shall not be more than twice the amount of EUR 552 500. Where the quantities caught annually by Community vessels are more than twice 8 500 tonnes (i.e. 17 000 tonnes), the amount due for the quantity exceeding that limit shall be paid the following year. 2. Conversely, if the Parties agree to adopt a reduction in the fishing opportunities provided for in Article 1, the financial contribution shall be reduced proportionately and pro rata temporis. 3. The allocation of the fishing opportunities among different categories of vessels may also be reviewed, following consultations and by mutual agreement between the Parties, provided that any changes comply with recommendations made by the scientific meeting referred to in Article 3 regarding the management of stocks liable to be affected by such redistribution. The Parties shall agree on the corresponding adjustment of the financial contribution where the redistribution of fishing opportunities so warrants. Article 5 New fishing opportunities Should Community vessels be interested in fishing activities which are not indicated in Article 1, the Community shall consult SÃ £o TomÃ © and PrÃ ­ncipe in order to seek authorisation for these new activities. Where appropriate, the Parties shall agree on the conditions applicable to these new fishing opportunities and, if necessary, make amendments to this Protocol and to the Annex hereto. Article 6 Suspension and review of the payment of the financial contribution in the event of unusual circumstances 1. Where unusual circumstances, other than natural phenomena, prevent fishing activities in SÃ £o TomÃ © and PrÃ ­ncipes exclusive economic zone (EEZ), the European Community may suspend payment of the financial contribution provided for in Article 2(1). The suspension decision shall be taken following consultations between the two Parties within a period of two months following the request of one of the Parties, and provided that the Community has paid in full any amounts due at the time of suspension. 2. Payment of the financial contribution shall resume as soon as the Parties find, by mutual agreement following consultations, that the circumstances preventing fishing activities are no longer present and/or that the situation allows a resumption of fishing activities. 3. Where the validity of the licences granted to Community vessels is suspended along with the payment of the financial contribution, it shall be extended by a period equal to the period during which fishing activities were suspended. Article 7 Promotion of responsible fishing in SÃ £o TomÃ ©an waters 1. Out of the total amount of the financial contribution (EUR 663 000) fixed in Article 2, 50 % (or EUR 331 500) shall be allocated each year to the support and implementation of initiatives taken in the context of the sectoral fisheries policy drawn up by the Government of SÃ £o TomÃ © and PrÃ ­ncipe. SÃ £o TomÃ © and PrÃ ­ncipe shall manage the corresponding amount following the identification by mutual agreement between the two Parties, in accordance with the current priorities of SÃ £o TomÃ © and PrÃ ­ncipes fisheries policy for ensuring sustainable and responsible management of the sector, of the objectives to be attained and the annual and multiannual programming required to attain them, pursuant to paragraph 2 below. 2. On a proposal from SÃ £o TomÃ © and PrÃ ­ncipe and for the purposes of implementing the preceding paragraph, as soon as this Protocol enters into force and no later than three months after that date, the Community and SÃ £o TomÃ © and PrÃ ­ncipe shall agree, within the Joint Committee provided for in Article 9 of the Agreement, on a multiannual sectoral programme and detailed implementing rules covering, in particular: (a) annual and multiannual guidelines for using the percentage of the financial contribution referred to in paragraph 1 and its specific amounts for the initiatives to be carried out each year; (b) the objectives, both annual and multiannual, to be achieved with a view to promoting responsible fishing and sustainable fisheries, taking account of the priorities expressed by SÃ £o TomÃ © and PrÃ ­ncipe in its national fisheries policy and other policies relating to or having an impact on the promotion of responsible fishing and sustainable fisheries; (c) criteria and procedures for evaluating the results obtained each year; (d) any revision of the percentage of the total amount of the financial contribution referred to in paragraph 1 of this Article, applicable in the years following the first year of application of this Protocol. 3. Any proposed amendments to the multiannual sectoral programme or of the use of the specific amounts for the initiatives to be carried out each year must be approved by both Parties within the Joint Committee. 4. Each year, SÃ £o TomÃ © and PrÃ ­ncipe shall allocate the share corresponding to the percentage referred to in paragraph 1 with a view to implementing the multiannual programme. For the first year of application of the Protocol, that allocation must be notified to the Community at the time when the multiannual sectoral programme is approved within the Joint Committee. For each year of application of the Protocol thereafter, SÃ £o TomÃ © and PrÃ ­ncipe shall notify the Community of the allocation no later than 1 May of the previous year. 5. Where the annual evaluation of the progress made in implementing the multiannual sectoral programme so warrants, the European Community may ask for the financial contribution referred to in Article 2(1) of this Protocol to be readjusted with a view to bringing the actual amount of financial resources allocated to implementation of the programme into line with its results. Article 8 Disputes  suspension of application of the Protocol 1. Any dispute between the Parties over the interpretation of this Protocol or its application shall be the subject of consultations between the Parties within the Joint Committee provided for in Article 9 of the Agreement, in a special meeting if necessary. 2. Without prejudice to Article 9, application of the Protocol may be suspended at the initiative of one Party if the dispute between the two Parties is deemed to be serious and if the consultations held within the Joint Committee under paragraph 1 have not resulted in an amicable settlement. 3. Suspension of application of the Protocol shall require the interested Party to notify its intention in writing at least three months before the date on which suspension is due to take effect. 4. In the event of suspension, the Parties shall continue to consult with a view to finding an amicable settlement to their dispute. As soon as an amicable settlement is reached, application of the Protocol shall resume and the amount of the financial contribution shall be reduced proportionately and pro rata temporis according to the period during which application of the Protocol was suspended. Article 9 Suspension of application of the Protocol on grounds of non-payment Subject to Article 6, if the Community fails to make the payments provided for in Article 2, application of this Protocol may be suspended on the following terms: (a) The competent SÃ £o TomÃ ©an authorities shall notify the European Commission of the non-payment. The latter shall carry out the requisite checks and, where necessary, transmit the payment within no more than 60 working days of the date of receipt of the notification. (b) If no payment is made and non-payment is not adequately justified within the period provided for in Article 2(5) of this Protocol, the competent SÃ £o TomÃ ©an authorities shall be entitled to suspend application of the Protocol. They shall inform the European Commission of such action forthwith. (c) Application of the Protocol shall resume as soon as the payment concerned has been made. Article 10 National law The activities of Community vessels operating in SÃ £o TomÃ ©an waters shall be governed by the applicable law in SÃ £o TomÃ © and PrÃ ­ncipe, unless otherwise provided in the Agreement, this Protocol and the Annex and Appendices hereto. Article 11 Repeal The Annex to the Agreement between the European Economic Community and the Republic of SÃ £o TomÃ © and PrÃ ­ncipe on fishing off the coast of SÃ £o TomÃ © and PrÃ ­ncipe is hereby repealed and replaced by the Annex to this Protocol. Article 12 Entry into force 1. This Protocol with its Annex shall enter into force on the date on which the Parties notify each other of the completion of the procedures necessary for that purpose. 2. They shall apply with effect from 1 June 2006.